Exhibit 10.1
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
7600 Wisconsin Avenue, 11th Floor
Bethesda, Maryland 20814
                                        Dated as of: May 14, 2010
KeyBank National Association,
as Administrative Agent
127 Public Square
Cleveland, OH 44114
Attention: John C. Scott

         
 
  Re:   Amendment No. 1 to Second Amended and Restated Revolving Credit
Agreement

Ladies and Gentlemen:
     We refer to the Second Amended and Restated Revolving Credit Agreement
dated as of December 29, 2009 (as amended and in effect from time to time, the
“Credit Agreement”), by and among FIRST POTOMAC REALTY INVESTMENT LIMITED
PARTNERSHIP, a Delaware limited partnership, and certain of its Wholly-owned
Subsidiaries (collectively, the “Borrowers”), KEYBANK NATIONAL ASSOCIATION and
the other lending institutions which are parties thereto (individually, a
“Lender” and collectively, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent for itself and each other Lender (the “Agent”). Capitalized
terms used in this letter of agreement (this “Amendment”) which are not defined
herein, but which are defined in the Credit Agreement, shall have the same
meanings herein as therein, as the context so requires.
     We have requested the Lenders to make certain amendments to the Credit
Agreement, and you have advised us that the Lenders are prepared and would be
pleased to make the amendments so requested by us on the condition that we join
in this Amendment.
     Accordingly, in consideration of these premises, the promises, mutual
covenants and agreements contained in this Amendment, and fully intending to be
legally bound by this Amendment, we hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
     Effective as of May 14, 2010 (the “Amendment Date”), and subject to the
fulfillment of the conditions contained in Article II of this Amendment, the
Credit Agreement is amended in each of the following respects:
     (a) The term “Loan Documents” shall, wherever used in the Credit Agreement
or any of the other Loan Documents, be deemed to also mean and include this
Amendment.
     (b) The definition of “Libor Rate” contained in Section 1.1 of the Credit
Agreement is amended by deleting the last sentence thereof and shall read in its
entirety as follows:
     “Libor Rate. For any Libor Rate Loan for any Interest Period, the average
rates as shown in Reuters Screen LIBOR01 Page (or any successor service) at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) Libor Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If Reuters no
longer reports such rate or Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to Agent in the London
Interbank Market, then any and all outstanding Loans shall be Base Rate Loans
and bear interest at the Base Rate plus the Applicable Base Rate Margin. For any
period during which a Reserve Percentage shall apply, the Libor Rate with
respect to Libor Rate Loans shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage.”
     (c) The definition of “Unhedged Loans” is hereby deleted in its entirety.
     (d) Section 10.1 is hereby amended to read in its entirety as follows:
     “At all times, (i) from the Closing Date through the fiscal quarter ending
September 30, 2010, Consolidated Total Indebtedness shall not exceed sixty-five
percent (65%) of Consolidated Gross Asset Value, (ii) from the fiscal quarter
ending December 31, 2010 through the fiscal quarter ending September 30, 2011,
Consolidated Total Indebtedness shall not exceed sixty-two and one half of one
percent (62.5%) of Consolidated Gross Asset Value, and (iii) during each fiscal
quarter ending on or after December 31, 2011, Consolidated Total Indebtedness

2



--------------------------------------------------------------------------------



 



shall not exceed sixty percent (60%) of Consolidated Gross Asset Value. This
covenant shall be tested quarterly as of the last day of the applicable
quarter.”
     (e) Section 10.2 is hereby amended by deleting the following phrase at the
beginning thereof, “As at the end of any fiscal quarter” and substituting the
following in lieu thereof: “At all times, as tested at the end of each fiscal
quarter,”.
     (f) Section 10.3 is hereby amended by deleting the following phrase at the
beginning thereof, “As at the end of any fiscal quarter” and substituting the
following in lieu thereof: “At all times, as tested at the end of each fiscal
quarter,”.
     (g) Section 10.4 is hereby amended by deleting the following phrase at the
beginning thereof, “As at the end of any fiscal quarter or any other date of
measurement” and substituting the following in lieu thereof: “At all times, as
tested at the end of each fiscal quarter and any other date of measurement,”.
     (h) Section 10.5 is hereby amended by deleting the following phrase at the
beginning thereof, “As at the end of any fiscal quarter or any other date of
measurement” and substituting the following in lieu thereof: “At all times, as
tested at the end of each fiscal quarter and any other date of measurement,”.
     (i) Section 10.6 is hereby amended by deleting the following phrase at the
beginning thereof, “As of the end of any fiscal quarter” and substituting the
following in lieu thereof: “At all times, as tested at the end of each fiscal
quarter,”.
ARTICLE II
CONDITIONS PRECEDENT TO AMENDMENT
     The Lenders’ agreement herein to amend the Credit Agreement as of the
Amendment Date is subject to the fulfillment to the satisfaction of the Lenders
of the following conditions precedent on or prior to such date:
     (a) Each of the Borrowers shall have executed and delivered (or caused to
be delivered) to the Agent a counterpart of this Amendment, which shall be in
form and substance satisfactory to the Lenders;
     (b) The Guarantor shall have acknowledged and consented to the provisions
of this Amendment;
     (c) The Agent and each of the Lenders shall have executed this Amendment;
     (d) In consideration of the amendments contained herein, the Borrower shall
have paid to the Agent a fee in the aggregate amount of Two Hundred Forty-Two
Thousand Nine Hundred Ninety-Seven Dollars ($242,997), which such fee shall be
for

3



--------------------------------------------------------------------------------



 



the ratable benefit of each of the Lenders (based upon their respective
Commitment Percentage), along with, to the Agent, all other fees associated with
this Amendment, including the reasonable fees, charges and disbursements of its
counsel in connection with the preparation hereof, or satisfactory arrangements
therefore shall have been made.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each of the Borrowers and the Guarantor hereby represents and warrants to
you as follows:
     (a) Representations and Warranties. Each of the representations and
warranties made by the Borrowers and the Guarantor, as applicable, to the Agent
and the Lenders in the Credit Agreement and other Loan Documents, as applicable,
was true, correct and complete when made and is true, correct and complete on
and as of the Amendment Date with the same full force and effect as if each of
such representations and warranties had been made by the Borrowers and the
Guarantor on the Amendment Date and in this Amendment, except to the extent that
such representations and warranties relate solely to a prior date.
     (b) No Defaults or Events of Default. No Default or Event of Default exists
on the Amendment Date, and no condition exists on the date hereof which would,
with notice or the lapse of time, or both, constitute a Default or an Event of
Default under the Credit Agreement.
     (c) Binding Effect of Documents. This Amendment and each of the Joinder
Agreements, as applicable, has been duly authorized, executed and delivered to
you by each of the Borrowers and the Guarantor and is in full force and effect
as of the date hereof, and the agreements and obligations of each of the
Borrowers and the Guarantor contained herein and therein constitute the legal,
valid and binding obligations of such Borrower and Guarantor enforceable against
such Borrower and Guarantor in accordance with their respective terms.
ARTICLE IV
MISCELLANEOUS
     This Amendment may be executed in any number of counterparts, each of which
when executed and delivered shall be deemed an original, but all of which
together shall constitute one instrument. In making proof of this Amendment, it
shall not be necessary to produce or account for more than one counterpart
thereof signed by each of the parties hereto. Except to the extent specifically
amended and supplemented hereby, all of the terms, conditions and the provisions
of the Credit Agreement and each of the other Loan Documents shall otherwise
remain unmodified, and the Credit Agreement and each of the

4



--------------------------------------------------------------------------------



 



other Loan Documents, as amended and supplemented by this Amendment, are
confirmed as being in full force and effect, and each of the Borrowers and the
Guarantor hereby ratifies and confirms all of its agreements and obligations
contained therein, as applicable.
[Remainder of Page Intentionally Left Blank]

5



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please sign the form of
acceptance on the enclosed counterpart of this Amendment, whereupon this
Amendment, as so accepted by you, shall become a binding agreement between you
and the undersigned.

            Very truly yours,

FIRST POTOMAC REALTY INVESTMENT
LIMITED PARTNERSHIP
      By:   First Potomac Realty Trust         Its General Partner             
      By:   /s/ Barry H. Bass       Name:   Barry H. Bass        Title:  
Executive Vice President and
Chief Financial Officer     

(Signatures continued on next page)
[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



            1400 CAVALIER, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
                    By:   /s/ Barry H. Bass       Name:   Barry H. Bass       
Title:   Executive Vice President and
Chief Financial Officer        1441 CROSSWAYS BLVD., LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
                    By:   /s/ Barry H. Bass       Name:   Barry H. Bass       
Title:   Executive Vice President and
Chief Financial Officer        FP ASHBURN, LLC
      By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member            By:   First Potomac Realty Trust         Its General Partner 
                    By:   /s/ Barry H. Bass       Name:   Barry H. Bass       
Title:   Executive Vice President and
Chief Financial Officer     

(Signatures continued on next page)
[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  AIRPARK PLACE, LLC    
 
           
 
  By:   Airpark Place Holdings LLC    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
     
 
Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
           
 
                FP AMMENDALE COMMERCE CENTER, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
     
 
Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
           
 
                AQUIA TWO, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
     
 
Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
           

(Signatures continued on next page)
[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  CROSSWAYS II LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
     
 
Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                FPR HOLDINGS LIMITED PARTNERSHIP    
 
           
 
  By:   FPR General Partner, LLC    
 
      Its General Partner    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
     
 
Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                FP DAVIS DRIVE LOT 5, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
     
 
Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  FP PROPERTIES, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
     
 
Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                FP PROPERTIES II, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
     
 
Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                FP DIAMOND HILL, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
     
 
Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  FP CAMPOSTELLA ROAD, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
     
 
Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                GATEWAY HAMPTON ROADS, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
     
 
Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                FP GATEWAY 270, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
     
 
Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  GATEWAY MANASSAS II, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
     
 
Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                FP 2550 ELLSMERE AVENUE, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
     
 
Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                FP GATEWAY WEST II, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
     
 
Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  FP GOLDENROD LANE, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
     
 
Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                FP GREENBRIER CIRCLE, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
     
 
Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                GTC I SECOND LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
     
 
Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  FP HANOVER AB, LLC    
 
           
 
  By:   FPR Holdings Limited Partnership             Its Sole Member    
 
           
 
  By:   FPR General Partner, LLC    
 
      Its General Partner    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                HERNDON CORPORATE CENTER, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
           
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                LINDEN II, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  LUCAS WAY HAMPTON, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                FP PARK CENTRAL V, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                FP PATRICK CENTER, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  FP PINE GLEN, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                RESTON BUSINESS CAMPUS, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                FP RIVERS BEND, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  FP 500 & 600 HP WAY, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                FP 1408 STEPHANIE WAY, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                FP STERLING PARK I, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  FP STERLING PARK II, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                VIRGINIA CENTER, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                FP WEST PARK, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  FP CRONRIDGE DRIVE, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                FP GIRARD BUSINESS CENTER, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                FP GIRARD PLACE, LLC    
 
           
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
           
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  TECHCOURT, LLC    
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                FP PARK CENTRAL I, LLC    
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                FP TRIANGLE, LLC    
 
  By:   First Potomac Realty Investment Limited Partnership    
 
      Its Sole Member    
 
  By:   First Potomac Realty Trust    
 
      Its General Partner    
 
           
 
  By:   /s/ Barry H. Bass    
 
           
 
      Name: Barry H. Bass    
 
      Title: Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



[Consent to Amendment No. 1 to Amended and Restated Revolving Credit Agreement]
CONSENT OF GUARANTOR
     FIRST POTOMAC REALTY TRUST (the “Guarantor”) has guaranteed the Obligations
(as defined in the Guaranty by the Guarantor in favor of the Lenders and the
Agent, dated as of December 29, 2009 (the “Guaranty”). By executing this
consent, the Guarantor hereby absolutely and unconditionally reaffirms to the
Agent and the Lenders that the Guarantor’s Guaranty remains in full force and
effect. In addition, the Guarantor hereby acknowledges and agrees to the terms
and conditions of this Amendment and the Credit Agreement and the other Loan
Documents as amended hereby (including, without limitation, the making of the
representations and warranties and the performance of the covenants applicable
to it herein or therein).

            GUARANTOR:


FIRST POTOMAC REALTY TRUST
      By:   /s/ Barry H. Bass       Barry Bass, Executive Vice President and   
    Chief Financial Officer     

[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



ACCEPTED AND AGREED AS OF
THE ___DAY OF MAY, 2010:

                  KEYBANK NATIONAL ASSOCIATION,         as a Lender, as
Swingline Lender, and as Administrative Agent    
 
           
 
  By:   /s/ John Scott    
 
           
 
      Name: John Scott    
 
      Title: Vice President    

(Signatures continued on next page)
[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO NATIONAL ASSOCIATION,         as a Lender    
 
           
 
  By:   /s/ Richard J. Vanderhyde    
 
           
 
      Name: Richard J. Vanderhyde    
 
      Title: Vice President    

(Signatures continued on next page)
[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK NATIONAL ASSOCIATION,         as a Lender    
 
           
 
  By:   /s/ Richard J. Vanderhyde    
 
      Name: Richard J. Vanderhyde    
 
      Title:   Vice President    

(Signatures continued on next page)
[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  BANK OF MONTREAL,         as a Lender    
 
           
 
  By:   /s/ Aaron Lanski    
 
           
 
      Name: Aaron Lanski    
 
      Title:   Director    

(Signatures continued on next page)
[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION         as Lender    
 
           
 
  By:   /s/ Benjamin P. Adams    
 
           
 
      Name: Benjamin P. Adams    
 
      Title:   Vice President    

(Signatures continued on next page)
[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  CHEVY CHASE BANK, a division of CAPITAL ONE,         N.A., as
a Lender    
 
           
 
  By:   /s/ Frederick H. Denecke    
 
           
 
      Name: Frederick H. Denecke    
 
      Title:   Vice President    

[Signature Page to
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement]

 